Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 1 of 13

 

DISTRICT COURT, J EFFERSON COUNTY,

COLORADO
100 Jefferson County Parkway

Golden, CO 80401
ALPINE SITE SERVICES INC., a Colorado Corporation,

 

 

 

Plaintiff,

v. fr ah, :

JEFFERY T. O’ LOUGHLIN, an individual,

Defendant. ;

axe ; ACOURT USE ONLY 4

Saicciays for Plaintiff i F

Steven W. Watkins, #27532 ; e Sana
Kelci L. Sundahl, #51397 i 4 Case Number: re
BRADLEY DEVITT HAAS & WATKINS, PC. uy

Div. Ctrm: y

South Mesa Professional Building
2201 Ford Street

Golden, Colorado 80401

Telephone Number: (303) 384-9228
Facsimile Number: (303) 384-923}

e-mail: steve@goldenlawyers.com

e-mail: kelci(@goldenlawyers.com

 

 

 

 

 

DISTRICT COURT CIVIL SUMMONS

 

 

TO THE ABOVE NAMED DEFENDANT: JEFFERY T. O’LOUGHLIN

YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer
or other response to the attached Complaint. If service of the Summons and Complaint was made
upon you within the State of Colorado, you are required to file your answer or other response

~ within 21 days after such service upon you. If service of the Summons and Complaint was made
upon you outside of the State of Colorado, you are required to file your answer or other response
within 35 oe after such ‘= r f ae upon you. Your answer or counterclaim must be accompanied

 

   

nse to the Complaint in writing within the applicable
fault against you for the relief demanded in the .

EXHIBIT

i 2
Case 1:21-cv-01

., 2a

I
This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must

be served with this Summons. This form should not be used where service by publication is
desired.

il

WARNING: A valid summons may be issued by a lawyer and it need not contain a court case number,
the signature of a court officer, or a court seal. The plaintiff has 14 days from the date this summons was
served on you to file the case with the court. You are responsibie for contacting the court to find out

whether the case has been filed ad pba the case number. _ i the plaintiff files the case within this time,
then you must respond as explain inthis summons. {f the plaintiff files more than 14 days after the
date the summons was served _ the case may be dismissed upon motion and you may be entitled

oF | ‘court, the signature block for the clerk or
| e to the left of the attorney's name.

 
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 3 of 13

 

 
  
   
   
 
 
   
 
 

DISTRICT COURT, JEFFERSON COUNTY,
COLORADO

100 Jefferson County Parkway

Golden, CO 80401

 

ALPINE SITE SERVICES INC., a Colorado Corporation.
Plaintiff,

es

JEFFERY T. O°LOUGHLIN, an individual,

 

 

Defendant. ACOURT USE ONLY A
Attorneys for Plaintiff
Steven W. Watkins, #27532 Case Number:
Kelci L. Sundahi, #51397
Div. Ctrm:

BRADLEY DEVITT HAAS & WATKINS, P.C.
South Mesa Professional Building

2201 Ford Street

Golden, Colorado 80401

Telephone Number: (303) 384-9228

Facsimile Number: (303) 384-923 1

e-mail: steve(@zoldenlawyers.com

e-mail: keici@goldenlawyers.com

DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING
OF COMPLAINT, COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY
COMPLAINT

 

 

1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-
claim or third party complaint in every district court civil (CV) case. It shall not be filed in

Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Menta!
Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the pleading

but may result in a clerk’s show cause order requiring its filing.

2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below if
this party asserts that C.R.C.P. 16.1 does not apply):

O This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar
expedited proceeding, or

JDF 601SC RO9-18 DISTRICT COURT CIVIL (CV) CASE COVER SHEET Page iof2
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 4 of 13

Lee mae

i a This | party is seeking a ‘monetary judgment against fe ey
7 IE. _ $100,000.00, including any penalties or punitive damages, but excluding attome:
ee gece ese ae re oy the Ba win BC : cer! ‘ificatior

OB y my si ign re belo OW 2
availabl

a A DD Le, ¥

pate er fore Plaintiffs

By: /s/ Steven W. Watkins
Steven W. Watkins, #27532.

NOTICE Bh
‘This cover Hest must be served on ail other parties along with the initial
joan aint, counterclaim, cross-claim, or third party complaint. i

 
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 5 of 13

y

DISTRICT COURT, JEFFERSON COUNTY,

COLORADO
100 Jefferson County Parkway

Golden, CO 80401

 

   

 

ALPINE SITE SERVICES INC., a Colorado Corporation,
Plaintiff,

Vv.

  
   
   

 

JEFFERY T. O°7LOUGHLIN, an individual, |
Defendant. ACOURT USE ONLY A

 

 

| Attorneys for Plaintiff
Steven W. Watkins, #27532 pe rorer
Kelci L. Sundahl, #51397 . Palen
BRADLEY DEVITT HAAS & WATKINS, PC. an
South Mesa Professional Building
2201 Ford Street

Golden, Colorado 80401

Telephone Number: (303) 384-9228
Facsimile Number: (303) 384-923 1
e-mail: steve(@goldenlawyers.com
e-mail: kelci@goldenlawyers.com

 

 

 

 

 

 

[ COMPLAINT |

intiff, ine Si i _, by and through its undersigned
COMES NOW the Plaintiff, Alpine Site Services Inc., by :
attorneys, Bradley Devitt Haas & Watkins, P.C., with its Complaint against the Defendant, and

in support thereof states and alleges as follows:

JURISDICTION AND VENUE

intiff, ine Si “Pjaintiff’ or “Alpine”) is a Colorado
1. Plaintiff, Alpine Site Services Inc. ( Plainti ;
corporation with its principal offices located at 10875 Dover St., Unit 1100, Westminster, CC

80021.

2 Defendant, Jeffery T. O’ Loughlin (“Defendant” or “O’ Loughlin”) is an individual
whose last known address is 5454 Ward Way, Littleton, CO 80127.

 
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 6 of 13

Pursuant to Colorado Constitution, Article 6, Section 9(1), as a court of general
jurisdiction, this Court has jurisdiction to consider this matter.

4. Pursuant to C.R.C.P. 98(c) and Paragraph 4.0 of the Parties’ Compromise
Settlement Agreement and Release, venue is proper in Jefferson County,

GENERAL ALLEGATIONS

“T Defendant brought an action against the Plaintiff, captioned Jeff T. O'Loughlin v.
Alpine Site Services Inc., Case No. 4:18-C 1-01 346, in the Southern District of Texas, Houston
Division. Defendant was represented by Texas attorneys Melissa Moore and Curt Hesse of

   
  
 

- : On November 15, 2018, Plaintiff and Defendant entered into a Compromise
t Agreement and Release fully settling all claims brought in Jeff 7. O'Loughlin v.
ite Services, Case No. 4:18-CV-01346 (the “Agreement’).

7. Pursuant to the terms of the Agreement, Defendant agreed to maintain
confidentiality and that a breach of confidentiality would be material.

8. Alpine was served with a new Complaint in a mater captioned, Beau Kelley v.
Alpine Site Services Inc., Case No. 4:19-CV-01 152 filed in the Southem District of Texas,
Houston Division. The Plaintiff in that case, Beau Kelley, is represented by Melissa Moore, Curt
Hesse, and Renu Tandale of Moore & Associates.

9. On December 17, 2020, an oral deposition of Beau Kelley was conducted via
Zoom. A partial transcript of Mr. Kelley’s December 17, 2020 deposition is incorporated herein
as Exhibit A.

10. Mr. Kelley’s identity was confirmed by the Court Reporter. Mr. Kelley was duly
swom. Exhibit A, transcript p.5.

11. Mr. Kelley testified in part:
Q. Okay. Why did you decide to sue Alpine Site Services?
A. A buddy of mine said to give ita go. You might get something.

Q. Who was that?

A. Jeffery O'Loughlin,
.nd what did Mr. O’Loughlin tell you?

 
      
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 7 of 13

   
   

 

A. Just you might be able to get some |
you take them oe court ie f me over

me a
eee inal

 
  

 

  
 

  

; ata
| Wher ’
= Ts

in

   

2
**

  
 
  

’ Q. Okay. How many times did you have a conversatio:
O’Loughlin about his suggestion that you file a lawsuit?

A. Twice—no. Two or three times. Just once he told me to doit.
And then the second time, | forgot all the information he gave mc, sol _ cs

had to get ahold of him to get the information. And then! think athird
time, just to verify, you know, like, I sent him the attorney’s phone 3%
number and stuff like that. And I had him verify that that was the correct
phone number.
ear +4 fi, a Reins ‘) - a

Q. Okay. And when you mean the attorney, yeu ‘mean the attorneys —
that you still have today? ;

 

J
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page ¢ 8 of 13

   
 

   

 

Q. Did he tell you wither} he wa
the company?

  
   

FIRST CLAIM FOR RELIEF

Breach of Contract : im \

14. _ Plaintiff incorporates paragraphs 1 through 13 as though fully set forth herein
verbatim.

15. The parties entered into the Agreement on November 15, 2018.

16, Plaintiff performed all its obligations pursuant to the terms of the Agreement
including payment of monies to Defendant. 7

17, Defendant accepted the payments provided by Plaintiff.

18. Defendant breached the terms of the Agreement.

 

 
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 9 of 13

a By: /s/ Steven W. Watkins
Steven W. Watkins, #27532

Plaintiff's Address:
10875 Dover St., Unit 1100
Westminster, ¢ CO 80021

 
  
   
 
 
 
  
  
 
 
   
 
 
   
  
   
  
  
 
  
   
  
   
  
   
   
  
  
 
    
  
  

Case 1:21-cv-01258-NRN Document5 Filed 05/07/21 USDC Colorado

Page 10 of 13

 

 

 

 

 

 

 

Beau Kelley
Fa Pagess 1..4
; IN THE UNITED STATES DISTRICT COURT 1 Page 2
FOR THE SQUTHERN DXSTRICT OF TEXAS 2 FORTHE Plane ANCES
HOUSTON DIVISION 3 a
; BEAL KELLEY MA. CURT HESSE
. WBvidedy ) (V'a VIDEO a ee)
and On Behall of Al there } 4 MS. RENU TANDAL
4  Sirdaty Stusted. ) (Vv VIDEO ae
; 5 MOORE & ASSOCIATES
5 Plabait, } 440 Louisiana Street, Suite 675
} CIVIL ACTION NO i Bay nase 6775
6 VS. )419.CV.01182 7 Curt @mooresndassociates.net
)
FOR THE DEFENDANT ALPINE SITE SERVICES, INC.:
7 Alpine Sie Services, inc, } 5
) MR. DAVIO B. JORDAN
Deforntant. ) 10 {VIA VIDEO TELECONFERENCE}
MS. NICOLE S. LEFAVE
11 (WA VIDEO TELECONFERENGE)
LITTLER MENDELSON, PC
12 1301 Mckinney Street, Suite 1900
ORAL DEPOSITION OF Houston, Texas 77010
SEAL KELLEY 13 Prone: 713.951.8400
a Fax. 713.583.2649
eee 47, 2020 . Gordan Oiiver.com
Voranve 1 ALSO PRESENT:
16
se MR. STEVEN WATKINS (Vie Video Telecunference)
18 ORAL CEPOSITION of BEAU KELLEY, produced as a wineas ot 17 MS. STACEY EASTERDAY (Via VET TRROCO erence)
ma ‘he hetance of the Deleruant and duly swan, was Laken in the 19
21 aboversiyed and cusnbered couse on December 17, 2020, (rom 800 | 20
2 erties ea betere Breet Garey 688 in ind lige Bee 21
23 State of Texas, parted stenogreghicasy, vie Zoum, in Cheyenne, | 22
24 Wyorning-porsmmrirthe Feders! Ruled of Chel Procedun: end the
25 provielire staked on Oe record of tiieched herein. 25
Page 3 . " Paga 4
1 INDEX 1 EXHIGIT 6
2 PAGE 2 Emithoyee Work Flepott, 4-20-16 v2)
3 Stipulations t EXHIBIT 7
4 Appearances 2 3 extiair Work Report, 4-29-16 80
3 Employes Work Report, $ 4-16 83
6 WITNESS: BEAU KELLEY z 5 ae
7 Examination By Mr. Jordan “
8 Examination By Mr. Hesse 120 14 Exar fa mee 3
9 Further Examination By Mr. Jordan 127), =m Work Report, 6-8-16 es
10 EXHIBIT 14
11 Signature and Changes 130 * ean ave work Fleport, 6-7-16 8S
14 12 or Work Report, 6-23-16 a
, 6-23-1
15 EXHIBITS INDEX 43. Exner 14
16 Employee Work Report, 6-27-16 88
17 EXHIBIT 1 7 ig EXT 15 ‘
Vehicle Photos 36 cote Work Report, 7-14-16
18 is EXHIBIT
ematoves Work Report, 7-28-16 es
EXHIBIT 2 17 Peis 17
19 2009 DOL Audit 55 6 £ Work Report, 63-16 «
20 EXHIBIT 3 19 EXHId) 216 90
Overtime Policy for Laborer, Welder, Empuyes Work Report, 9-2.1
21 + Operator. and Driver Positions — 5§ EXHIBIT 19
22 EXHIBIT 4 6 (2 ec enpteyse Work Report, 9-6-16 ve
Employes Work Repos 48-16 Beau Kelley's Objections and
Eee to Defendant's First Se of

EXHIBIT 5

 

evened and Requests for Admission 93

24
ee ee Work Reports, 4-8-16 trough 08-17 112

 

 

pLEXt AS

 

Pd
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 11 of 13

 

  
   
 

 

 

   
 
  
    
   

 

 

 

 

 
   
  
 
  
  
  
  
  
   
   
  
   
   
  
   
   

 

 

w _ eer — PagesesS.8
ae PROCEEDINGS 1 @ Can you speu that last name for me, Diea i
R {On the record 21 9:00 8.) 2 Ak 7 hd
2 F » Leddu-ry,

3 THE REPORTER: This Gepamiiion of Beau Kelley ja 3G. Okay. Whatis your current mobie a |
4 beng conducted Mamately vie Zoom. Todny's dete Is December 16, 4 A O-Seesest:
§ 2020, and tie tina is 9:00 a.m. planeta. ia bocated ka 5 @. Okay. Isthatyour only phone
6 Cheyenne, Wyoming. My name is Grandy Gamey. CSR Mo, 6308. 6 AL Yes, st,
7 CAS Bie Sons A Ane Se eee 7 © How tong have you had that phone number?
8 placin gtelr picture IO in from of tie camera bnely, 6 A. Sinee tcan ee
Z (Wareas cornplen) SQ. Overthe restive years?
10 THE REPORTER: Thank you 10 A Yeah. |
” GEAU KELLEY, 11 GQ. Okay Whats your cument e.mail address?
V2 having been first Guly ewon, testified as folie: 12 A. B Kelley B-K-e-1-1-e-y 29 al live dot-com.
A$ EXAMINATION 13 Q. Okay. Do youuse any other @-mal adureases?
44 BY MR. JORDAN: 1@ A. Nope.
% Q. AL AGH. Goog moming, sir Can you Please state 15 Q Have you used any over e-mail addreases in the last
Our name 4 nected, 18 five years?
17 & Nope,
Whalls your currant ackianas2 16 @ Have you ever had your depasttion taken before?
A. 3120 East 22nd Street, Cheyerne,¥ 3 =A. Nope
O. AL Agh ts thal a louse oF an apacment? 20 0. Haveyou ever teatiied in coun before, civil or
A. I'ee hose, 21 crimayal —
Q. Oo yOu own the house? 22 8 «&. Nope.
A. iy girtiriend does. Fiancee, sorry. 23 «GQ. — oF any Ofer ection?
Q. Whar'y her name? a A Nope.
A Jooell Ledbury. 25 Q Sq Mr. Kelley, one of the ground réex today ic we'ra
a iat PageT Page @
1 af on a corgi, taking this deposition. Aud IM polg to hy 1 Uogsibie for the court Fepofer to get It all erilian dover,
2 bo be as efficent as possifite. Gul tite ony way the court 2 AAO when we're virtua, okey?
3 réporter, its, Gamey, who's on the acrean here, can pe our | 3 A. Okay,
4 worts §s if you let my gat my entire Quedtion out, even if you 4. All dight. | need you t artwer verbally today. 1 —
5 tnow exactly how t's pong fo ~ X'S going fo come oud. And S you dori have a peobler with Wisi yet, bt nods and Shrugs do
6 then you answer, And ten! wait for you to completely answer, | 6 Not transleks well In transcripts. So pleats. verbal Sinewors
7 and hen | go to tha naxt Question. {sthal okay? ? Ordy, Okey?
& A. Yep. That works. Sorry} cut you ofl. & A Willdo.
9 QQ. That's al ight So you've never lestified im any 9 Q. Your lawyer, Curt, may make objections to my Quashare.
10 coust procesding before? 10 W's pretty typacll in) defasdions lor Siacinrn to be lodged,
11 A. No. 11 Unless your atiomey netructs you, trough, to nol anzwer, you
12 G@, Okay. Have you ever fied a lawsuil betore? 12 stil need to answer ny Qiestion. Do you understand thet?
13 A. Nope, 1% 860A. Yes.
14. Have you ever been aparty to a lawsuit? 14 QO Olay. And het ~ het make those istucians.

16 A Ne, 15 you have questions about thal, you can. ask your atlomey. Kyou

16 Q Have you ever heen a defendant in a igwsuit? 16 need to take a break fot any reason, you needio let ma know,

17 A Nope. oF ohay2

18 Q Have you ever made a complaint about wages to any | 18 A. Okay.

  
 
 
 
 

19

Q. All right. | suspect we'll 90 at least a Sew hours

20 Straight without -- until we 1ake our first break. Ga it you
21 need one in the infertn, lei me know. The ordy cavaat s it
22 thore’s a question pending like So Ive asked you a Question,

 

 

2 youll need to answer that question before you Qo on break, okay?

24 A Okay,

\
RI FYITAS
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 12 of 13

 

 

Ww Beau Kelley 1 Pagess 9.12
————— Pages Page 10
(> end chatty an arewer you Gare, I'r! hapiy $0 let you Go 1 rug or gochot? Any reason like that?
7 bak
2 wat, Bo youunsderstand that? 2) =A No. t]ust didn’t sleep thet greet last nigttt.
s & Yop. 3G. Okay. Be & golag to alfect your abilly to give
4  @ Agdgh. Gut you need i) remender youre under cath 4 truthild testimony soggy?
§ today. So whatever you tell me, regardiesa It you change & BA. No.
6 later, that's your sworn tealinony todey, okay? € Q. Okay. Al right. Aid you're not afternes under the
7 A Okey. 7 lefvence of ary drugs or sicohol today, thal may affect your

8 = Q, ALAN. And you understand the court reporter hes 6 abaty to bestity?
9 pul yOu under ceth. That means you're required bylawtoml [9 2 No,

10 the ruth. You worsens) thal? 10 G Okey. Ad igh You understaid thal you flied a
11 =A. Yeo. 41 lewaull epaing Alpire Sie Services, conect?
12 «QAR ight And your talure to tel the nah can 12.) A. Correct.

  
   
  
     
    
   
   
  
   
   
   
   
  

 

13 subject youto célminal andcivl perry charges, Do you 13. AN ight And you Res thet lewmua br approximately
| 14 understand that? 14 May of 2019. Do you recall thai?
‘SA. Yes, oly. 16 A You,

5G. Al tight And your aitorny may or may nol have 16 Q, Okay. Did you read of review the ews before & was
| Tomdviees of you Wiis, but Viere defintely ave rolerces of 17? Reo
Ses Who Nave tailed lo property testify and tel the truth, [16 A | Bkiwynad over R.
T18 ane Rave been commicied of cririnErpepsy in the Gistic! where |19 2. Okuy. But you hed an Opportunity lo coresichr mfvetharr

20 you Med this case, Cary? 20 every in 89 dorrnerd was Inara?

23 A. Otny, a1 OA. Yee.
22 ABGQML ts ere Bry resson mm loday is Not the 22 Q. Okay. Why did you decides to sus Alpine Sito Services?
23 bes! dey to Ge testimony? And whenlesk your. imsen (23 A A buddyol mine sald to give! aga, Youmight gat
24 becevse YOUT? dist acted, you have a medication, yon | 24 trretiing
25 memory is foggy for today, youre under the infuence of some (25 «2. Wh wes fut?

 

 

 

 

 

 

 

tT A Jette OLaghin. ad 1 tiamelme ord ise otk cme euch eee
2 GG Okay and what Os bie, OLougtén naa you? Z Question. So my buare Wasy te nol to ack you Saying edow
3 =A. Just you might be able to get some overtime money beck §=3 corrmuricatore 6 or Irom you ationeys. by. Peel underarm?
4 #f you—1 you tale them bo pout oves i. 4 A, Yea ote.
5 @. Olay. And cid he tf you anything ene? SG Ohey. How many tenes cit you hove: 4 cormenabon wih
© A. Ne. Theta prety much It. | @ be CLongyis about hin gcmatin yes YOU Be & kernal?
7 @. When did he lel you Ger? 7 & Telos — 2a Two of tree les, Just once he told ma
@ A Let's cee [Red this lewanuit li May. So he @ lo doll. And then the eegurd tiene, | forget afi the Inftormmtion
9 probably loki ms around Marca of 2019. ® he Geve me, s¢ | had to get shold of him to Ost the Infannadian.
10 G Okey And cid he ied you (hat in witing? ; 18 Andthen | think third tiene, jus! fo vecity, you know, like, |
11 A. No. wes over the phana. “11 need hienthe atiomey'a phone number and shaft Whe thet. And |
12 G Okay You Galed him or Ae caed you? 12 had hin verify that that ead the correct phone number.
12 A. He called ma, 13 GQ Okay. And whan you mean the altomey, you mean ihe
if OQ. Okay. He caded you ta do what? Tall you about this 14 phorrpys fat you mii have today?
15 lewault? 18 A. Correct
1¢@)0 A And he also knew of a - he knew | wean't happy innry [16 ©. hi. Crt Hesse?
17 feb, zo he geve me a number ta call for e Giffererd job. 7 OAL Ves.
18 0. Okay, Now, look, one thing I'm not going io ask you 18 Q Okay. And whan you sand you had to call Nim back to
19 abowd todsy are communications between you aid your atiomays, | 19 wetlfy ietormavion, whal infarmation wes that?
2 okay? 2 =A. The low Bern, mostly.
2 A Okay. 2t . Okny. All aght Old he tof you details aba any
22 Q. Altomey — those commuricalios are projected by the 22 Gepies that he may have had wit the company?
28 atomay-chert pebdiage, akin’? And Wi ware jo ask you 22 A Na he Bd nck.
5 eRomey or what Your atiomay tokd YOU, YOU attorney would 25 cepite wit the company?
anon — PLEIN AS

ie kewiteclanal
Case 1:21-cv-01258-NRN Document 5 Filed 05/07/21 USDC Colorado Page 13 of 13

* pews wees

 

Page 13

     
   

a wad
2 a What dil he bed yur?

9 A, He hist anid he took them to court, snd he won, Thai's

4 athe anid.

5 Q. Okny. Did he tell you anything ete?

@ A, Nope lasked. He didn’t tef me,

7? «GQ. Olay. Al light Andihose wera his specific words?

8 He won?

S A. Yes.

10 Q. Okgy. Altight Di he send you any Gousrents

11 rotated to the tawsasd —

412 A Hedid not.

13 «= Q. ~that he alegedty filed? Okay. And afi those

714 conversations, you believe, happened around March of 20197
(15) A. Sateeen March: end May of 2078,

7 \18 Okay. AR Ag. Were you giiys ietoncn?

, . We were pretty good friends when we ware workirg

  
    
    
 
   

 

Al ight. Ave you xem frinads today?
A Wetsi_on occasion.
QC. AN ght When's the texi Bene you taised t9 him?
A. Teo mosths egodah.
Q. Okey. Oid you tak about your bersat?
A Wo.
Q. Okay. Whal did you talk abou?

tT A He asked if Iwaa looking for work, still. er

2 2 Okay. Andwhat did you lel him?

3A. Stold him year, nen. I'm lald off. But f don't want
4 to Grive ef the way down fo Denver avery day.

5 Q. ANghI. Have you taiked about ary olney sublects,
€ atherthan looking for work?

? ~~ A, Recrastional target shooting. Wotaked about that «
8 couple times. e

9 — Q. Is that ahobby that both him share?

10 836A. Yeah,

1 Q. Okay. A-cougle = tot me raila'd boupls of eves

#2 about today's depasition. We're doing this vilualy. That's a
13 lithe unusual. bul — but maybe not so much for this current

14 ervionm~nt.

15 Have you reviewed te deposition nolicg thal we

16 sent you i this pailioutar cape?

17 =A.“ Oapasition notice? ( dant - doesn't sound familler.
$6 «6. Okay. Have you sean — if you feel fhe Bares a

19 delay on my end, it is because we are maybe boaking Hirough
20 documents as we OC ready for this — a8 we O61 ready lo ask you
21 queskans, just so you're awaie.

22 Loi me ask you this; What did you do to prepare

23 for your deprethion today?

24 =A. Really, nothing

25 ©. Oknmy. Again, | dost want fo know wlial you loki your

 

  
  
  
 
   
   
 
    
   
  

1 lawyers or whal they tid you, but did your meet with your

2 atlomeys 6 psapare lor the deposition?

3 A. Yas, Wedid spuak yesturday

4 QO: Okay, And Now fong did you meet wilh them?

S$ A& was probably a hall hour, 45-minute conversstion,
6 sboxt.

7 G Otay, And did you review any decuments, in prepanstion
6 for your deposition, with your attomays?

9 =A. Kind of, sort of. Not realty.

10 «= Okay. Wed. did - whal documents did you look al,

1? even ¥ you didn’ study them?

12 A. «I mean, itwas more or jess like the — te work

13 activities | did this week for Alpine form. Iwasa pretty much
14 Just that

75 = =Q Olay, And your fooked af an example of one of those?
46 A. “Yeah. And {can kind of remember what they look lika,

17 too.
18 Q Okay. Did you look al any other documents o sea any
19 other docunants or were you stown any other Coasnents?
y20 A Iwas sble bo look at my personnel file, as well, and
‘21 something eis ican't remember what it was exactly.
2a Lane ee ycapaeaaa eae ul naeoiesr

  
 
 
 

1 then — yesh, {can't — 1 can't ramamber, for the life of ma,
2 what Ht was.

HF Q Okay. It you raced at some point dung this

4 Gepartion, Id lke you to lel me, ard we can make a

5 supplement. Would you do thal, please?

6 A. Can da

7 Q. Orit i show you a document andit refresives your

8 rect@ection that that’s indead the document thal you saw. wil
@ you — wit you note that lt he questioning?

100A. Yep.

11 Q Okay. Talime, why did you sue Alpine?

12 A. Lost wages.

13° Q Okay. What do you maan by lost wages?

14 A, Notbeing paid OT.

1S Q When you say OT, you mean overtime?

16 «=A. Vos, aly.

{7 GG What deyou beSeve you were entitied to, with regards

18 to overtime?

19 «=A. ~Whetever was — is fegaily granted to me, | suppose.
20 GQ. Dayou have a number thatyou've Wentified as beng
21 due?

22~=—oA.-s I donot have a number.

 

 

2 Q. You've never done the math?
246A. (Nope.
O. Allright. Did O/Loughiin give You a sense of how euch

tI EVITAC

 

 
